United States Court of Appeals
                                                           Fifth Circuit

          IN THE UNITED STATES COURT OF APPEALS F I L E D
                  FOR THE FIFTH CIRCUIT         February 26, 2007

                                                    Charles R. Fulbruge III
                                                            Clerk

                         No. 06-10838
                       Summary Calendar



DONALD ALLEN AGNEW,
                         Plaintiff - Appellant,
v.

THE UNITED STATES OF AMERICA, and all agencies thereof;
SUSAN MEREDITH, Internal Revenue Service; ROBERT
DUNCAN; L DUGEUTTE, Internal Revenue Service; GLENN E
HENDERSON, Internal Revenue Service; CHIEF EXECUTIVE,
Internal Revenue Service; REGION OF DIRECTOR, Internal
Revenue Service; CHIEF OF COLLECTIONS, Internal Revenue
Service; CHIEF OF COMPLIANCE, Internal Revenue Service;
DISTRICT DIRECTOR, Internal Revenue Service; RANDY
NEUGEBAUER
                         Defendants - Appellees.



                  --------------------
      Appeal from the United States District Court
  for the Northern District of Texas, Lubbock Division
                  USDC No. 5:06-CV-164
                  --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.
PER CURIAM:*

     Plaintiff-Appellant Donald Agnew, proceeding pro se

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
and in forma pauperis, appeals the district court’s

dismissal of his complaint as frivolous.     This Court,
having reviewed Agnew’s brief, the record excerpts, and

relevant portions of the record itself, agrees with the

district court that Agnew’s action is without arguable

merit.   This appeal is dismissed as frivolous. See 5th
Cir. R. 42.2.   Agnew is warned that any future
frivolous filings will subject him to sanctions.



APPEAL DISMISSED; SANCTION WARNING ISSUED.